                   Case 16-11236-BLS       Doc 77     Filed 12/22/20     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                       :    Chapter 7
                                             :
CODE REBEL CORPORATION,                      :    Case No. 16-11236 (BLS)
                                             :
                   Debtor.                   :    RE: Docket Item 76
                                             :

                             STATUS REPORT OF CHAPTER 7 TRUSTEE

         Jeoffrey L. Burtch, as trustee (the “Trustee”) for the Chapter 7 estate (the “Estate”) of the

above-captioned debtor, hereby provides this Status Report.

A.       Status of Major Asset Sales

         Completed.

B.       Status of Plan Negotiations/Preparations/Confirmation

         Not applicable to this Chapter 7 case.

C.       Status of Major Litigation

         Completed.

D.       Status of Chapter 5 Causes of Action

         The Trustee did not institute any Chapter 5 causes of action.

E.       Status of Open Adversary Proceedings

         There are no open adversary proceedings.

F.       Status of Case Administration

         The Trustee has filed a claim in the amount of $735,097.24 against the chapter 7 estate of

Aegis Identity Software, Inc., a chapter 7 case pending in the United States Bankruptcy Court for

the District of Colorado under case number 18-10126 (JGR). The Trustee is awaiting closure of

that case and distribution on the claim prior to finalization of the Code Rebel Corporation case.



LEGAL\50169094\1
               Case 16-11236-BLS         Doc 77       Filed 12/22/20    Page 2 of 2




Further, the Trustee is in the process of retaining accountants to perform tax services for the

Estate. Claims administration in this case is substantially complete.

G.     Matters Awaiting Court Disposition

       No matters are currently pending.


Dated: December 22, 2020                      COZEN O’CONNOR

                                              /s/ Gregory F. Fischer
                                              Mark E. Felger (No. 3919)
                                              Gregory F. Fischer (No. 5269)
                                              1201 N. Market Street, Suite 1001
                                              Wilmington, DE 19801
                                              Telephone: (302) 295-2000
                                              Facsimile: (302) 295-2013
                                              Email: mfelger@cozen.com
                                                      gfischer@cozen.com

                                              Counsel to Jeoffrey L. Burtch,
                                              Chapter 7 Trustee




                                                  2
                                           LEGAL\50169094\1
